Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 1 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 2 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 3 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 4 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 5 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 6 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 7 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 8 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 9 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 10 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 11 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 12 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 13 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 14 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 15 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 16 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 17 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 18 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 19 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 20 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 21 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 22 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 23 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 24 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 25 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 26 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 27 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 28 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 29 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 30 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 31 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 32 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 33 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 34 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 35 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 36 of 37
Case 19-14606-MBK   Doc 6-4    Filed 03/28/19 Entered 03/28/19 17:04:41   Desc Loan
                              Documents Page 37 of 37
